Citation Nr: 0710773	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for impairment of the thoracolumbar spine, to include 
limitation of range of motion, from September 26, 2003 to 
September 6, 2005.  

2.  Entitlement to a disability rating in excess of 40 
percent for impairment of the thoracolumbar spine, to include 
limitation of range of motion, from September 7, 2005 to the 
present.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran is a retired Sergeant First Class (E-7) of the 
United States Army, with active service from December 1948 to 
December 1968, to include combat duty in Korea and Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  From September 26, 2003 to September 6, 2005, the veteran 
exhibited limitation of range of motion of the thoracolumbar 
spine between 30 and 60 degrees forward flexion, with 
scoliosis and degenerative joint disease; the veteran did not 
exhibit ankylosis, muscle spasm, or neurological 
manifestation.  

2.  From September 7, 2005 to the present, the veteran 
experiences severe limitation of motion of the thoracolumbar 
spine limited to 10 degrees forward flexion, with 
degenerative joint disease and nonservice-connected 
degenerative disc disease; the veteran does not exhibit 
ankylosis.  


CONCLUSIONS OF LAW

1.  From September 26, 2003 to September 6, 2005, the 
criteria for a disability rating in excess of 20 percent for 
impairment of the thoracolumbar spine, to include limitation 
of range of motion, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); §§ 4.40, 4.20, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5237 (2006).  

2.  From September 7, 2005 to the present, the criteria for a 
disability rating in excess of 40 percent for impairment of 
the thoracolumbar spine, to include limitation of range of 
motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); §§ 4.40, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an April 2004 VCAA letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in August 2003, 
before the January 2004 RO decision that is the subject of 
this appeal.    

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the Board's current decision results in 
a denial of the veteran's claim, and any deficiency as to 
timing with regards to the Dingess requirements constitutes 
an error non-prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 




Analysis

The veteran was granted service connection for thoracic 
strain in a July 1995 rating decision which established a 
noncompensable evaluation.  The veteran took exception to 
this rating, and in May 2002 was granted a 10 percent 
evaluation which per his own writing, satisfied all of the 
issues set forth in his notice of disagreement.  In November 
2003, the veteran put forth his current claim for an 
increase, and based upon documented limitation of motion, the 
veteran's disability was characterized as a thoracolumbar 
impairment (with the chief manifestation being limitation of 
motion), and his evaluation was increased to 20 percent with 
an effective date of September 26, 2003.  The veteran posited 
a notice of disagreement with this decision and the in a 
rating decision dated in September 2005, the veteran was 
assigned a 40 percent disability evaluation with an effective 
date of September 7, 2005.  As this decision was not fully 
favorable, the claim is before the Board for appellate 
review.  

Entitlement to a disability evaluation in excess of 20 
percent for the period of September 26, 2003 to September 6, 
2005.  

As mentioned above, the veteran was awarded a 20 percent 
evaluation dating from September 26, 2003 to September 7, 
2005, with a subsequent award of 40 percent.  As this is the 
case, it is necessary for the Board to consider the claim for 
an increase as a "split issue," with discussion based on 
the objective disability presented during the two time 
periods of respective award.

In October 2003, the veteran received VA clinical treatment 
for pain in the low back and hips, which he assessed as a 
"six" on a scale of "ten."  The veteran required a cane to 
ambulate during his visit with the clinician.  In the same 
month, the veteran was afforded an X-ray examination of the 
spine, and degenerative joint disease (arthritis) was found.  
In April 2004, the veteran was afforded a comprehensive VA 
orthopedic examination to determine the level of severity of 
his low back disorder.  In the associated report, the veteran 
was found to display rotoscoliosis convex to the right, with 
range of motion findings for the thoracolumbar spine as 
follows: flexion to 40 degrees, extension to 10 degrees, left 
lateral flexion to 10 degrees, right lateral flexion to 10 
degrees, left lateral rotation to 20 degrees, and right 
lateral rotation to 20 degrees.  No tenderness or pain on 
motion was noted, with pain being found at the listed limits 
to range of motion.  The examiner did, however, state that 
range of motion was additionally limited by stiffness and 
lack of endurance following repetitive use.  The veteran was 
found to have a slow, wide-based gait, with no muscle spasm 
or neurological involvement noted.  

During the period of September 23, 2003 and September 6, 
2005, the veteran did not exhibit degenerative disc disease 
upon examination, with limitation of motion of the 
thoracolumbar spine being the principal impairment for which 
he was rated.  The veteran filed his claim in November 2003 
and as such, is entitled to a rating under criteria as it 
exists currently, following the revision enacted for spine 
disorders in September 2003.  There is no rating criteria 
specific to a generalized "impairment" of the thoracolumbar 
spine, and it is necessary to rate the veteran on a provision 
which best approximates his overall disability picture.  See 
38 C.F.R. § 4.20.  Given that the veteran has previously been 
rated for his condition based on thoracic strain, and that 
the manifestations of the disorder (primarily limitation of 
motion) affect the lumbar spine in addition to the thoracic 
spine, the Board finds that an analogous rating under Code 
5237, pertaining to lumbosacral strain is appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.    

Application of Code 5237 requires the use of the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula).  Per the General Formula in effect as of 
September 23, 2003, an evaluation of 20 percent is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and a maximum 100 percent 
evaluation is warranted for a disability manifested by 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a.    

The veteran has not, during the applicable time period, 
exhibited a limitation of forward flexion to 30 degrees or 
less and has not shown ankylosis in any form.  As such, the 
veteran is unable to achieve a higher rating under the 
General Formula.  In making this assessment, the Board is 
cognizant of its duty to consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes; "functional loss" may occur as 
a result of weakness, fatigability, incoordination or pain on 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  
In this regard, the veteran's limitation of motion due to 
pain was considered in the April 2004 VA medical examination 
assessment of the veteran's range of motion.  As such, the 
veteran's pain is fully contemplated by his current rating, 
and there is no entitlement to an additional percentage.  
Also, while the veteran has displayed arthritis in his back, 
a rating under Code 5003 is inappropriate as the veteran's 
limitation of motion is severe enough to warrant a rating 
under joint-specific guidelines.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  While the veteran's report of pain is 
credible, the preponderance of the lay and medical evidence 
is against his claim for entitlement to a rating above 20 
percent from September 26, 2003 to September 7, 2005.  
Accordingly, it must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  The veteran's report of 
lumbar spine pain and limitation of motion are considered 
competent and credible.  His report of early morning 
stiffness and inability to bend were considered by the VA 
examiner and the Board and not discounted.  However, the 
objective findings show that he does not meet the criteria 
for a higher rating prior to September 7, 2005.  That 
doctrine of the benefit of the doubt is not applicable 
because the preponderance of the evidence is against a higher 
rating.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001);.Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990);.

Entitlement to a disability evaluation in excess of 40 
percent for the period of September 7, 2005 to the present.

The veteran received a second comprehensive VA spine 
examination on September 7, 2005, and based upon the 
associated findings, the RO assigned the veteran a 40 percent 
disability evaluation effective as of that date.  

During the September 2005 VA examination, the veteran 
exhibited range of motion findings as follows: flexion to 10 
degrees, extension to 0 degrees, left lateral flexion to 5 
degrees, right lateral flexion to 5 degrees, left lateral 
rotation to 5 degrees, and right lateral rotation to 5 
degrees.   The veteran was unable to do repetitive motion 
because of pain, tenderness was noted as well as a "shake" 
gait due to Parkinson's disease.  The veteran did not exhibit 
muscle spasm, atrophy, or neurological involvement, with the 
principal findings of disability being degenerative joint and 
disc disease in the thoracic and lumbar spine.  

The Board finds that a rating under Code 5237 is still 
appropriate, as the veteran's historically has been rated for 
thoracic strain, with documented lumbar involvement 
manifesting via a limitation of range of motion of the 
thoracolumbar spine.  It is noted that in the September 2005 
VA examination, the veteran was found to exhibit degenerative 
disc disease which was categorized as affecting the thoracic 
and lumbar spine.  While this is certainly a debilitating 
condition, the veteran has not been service-connected for 
degenerative disc disease, and thus a consideration of the 
disorder is not appropriate when rating the veteran.  

Given the evidence of record, the veteran is unable to 
achieve a rating greater than 40 percent for his 
thoracolumbar condition.  Specifically, based on requirements 
set forth by the rating criteria, the veteran would need to 
show ankylosis to receive a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  As no ankylosis is shown, the 
veteran is receiving the appropriate rating given his 
significant limitation of motion.  Furthermore, as the 
veteran's pain on motion is a fully contemplated factor in 
the limitation of the veteran's active range of motion, no 
additional rating is warranted.  See DeLuca, supra.  The 
preponderance of the evidence is against the veteran's claim 
for an increase, meaning that there is no duty to resolve the 
benefit of the doubt in favor of the veteran.  See Gilbert, 
supra.  Indeed, as there is no competent medical evidence of 
record which would support a higher rating, the veteran's 
claim must be denied.     

  

ORDER

1.  Entitlement to a disability rating in excess of 20 
percent for impairment of the thoracolumbar spine, to include 
limitation of range of motion, from September 26, 2003 to 
September 6, 2005, is denied.  

2.  Entitlement to a disability rating in excess of 40 
percent for impairment of the thoracolumbar spine, to include 
limitation of range of motion, from September 6, 2005 to the 
present, is denied.  


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


